No. 84-528



RONALD L. BURGESS,
               Petitioner and Appellant,



GALLATIN COUNTY COP?LMISSION,
consisting of Joy Nash, Wilbur
Visser and Jane Jelinski,
               Respondents and Respondents.




APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin,
               The Honorable Xat Allen, Judge presiding.

COUNSEL OF RECORD:

      For Appellant:

               Madden, Knuchel   &   McGregor; Karl Knuchel, Livingston,
               Montana

     For Respondent :

               Mike Salvagni, County Attorney, Bozeman, Montana
               Robert R. Throssel, Deputy County Attorney,
               Bozeman, Montana



                              Submitted on Briefs:       Jan. 31, 1985
                                              Decided:   April 30, 1985




               P                     P   ,.
                                          ,



                             Clerk
Mr. Justice L .         C. Gulbrandson delivered the Opinion of the
Court.

         This    is an        appeal   from the District Court of the
Eighteenth        Judicial       District,        Gallatin       County,     denying
petitioner's request for a writ of certiorari to review the
action of the Gallatin County Commission, or, alternatively,
for a writ of mandamus compelling the Commission to follow
the Gallatin County Outdoor Recreation and Open Space Plan.
We affirm.
         Petitioner      is     a    taxpayer      in Gallatin County.              He
objects to the Gallatin County Commission's appropriation of
$100,000        from    the    County      Park    Fund    to     a   golf    course
development in the area of the City of Three Forks.                                The
Gallatin County Park Fund consists of funds donated to the
county    in     lieu    of     park      land   dedication as required by
subdivision        regulations.             Petitioner       appeared        at    the
Commission meeting and objected to the appropriation.                               He
contends that the use                of    the park       fund   in this manner
violates the Gallatin County Outdoor Recreation and Open
Space Plan, and           is     also unwarranted because only                    three
percent of Gallatin County's population resides in Three
Forks.
      The Gallatin County Outdoor Recreation and Open Space
Plan was prepared pursuant to section 7-16-2324 (3) (b), MCA,
and subsequently adopted by the Commission.                           It does not
specifically mention a golf course development for the Three
Forks area, but rather sets out varying types and intensities
of   development, recreation, and                  open    space use         for the
county.         Most of the plan's               recommendations involve the
development of facilities near the population centers of
Bozeman and Belgrade.               Despite that, the City of Three Forks
put    together   a proposal    and presented        it to the County
Commission.        The   residents   of    that    area    offered   land,
material, cash contributions, and maintenance agreements,
toward     the   construction of     a    golf    course   in the    area.
Further, the proponents pointed out that the climate in Three
Forks would allow fifty more days per year of playing time
than any similar development in Bozeman, thirty miles away.
Acting upon this, the County Commission appropriated $100,000
to the Three Forks development.
        Burgess then petitioned the District Court to hear the
matter on certiorari, or alternatively, issue a writ of
mandamus directing the Commi-ssion not to appropriate money
from the Park Fund in that manner.          The District Court denied
Burgess's request.         It held   that    since the Commission's
action was legislati.ve, it wa.s not reviewable by certiorari.
As to the request for a writ of mandamus, the court held that
the Commission's action was discretionary, and not controlled
h~    any duty set forth in statutes or regulations and thus
there was nothing to mandate.
        Petitioner presents the following issues for review:
         (1) Should the District Court have reviewed this matter

on certiorari?
         (2) Should the District Court have issued a writ of

mandamus    directing the Gallatin County Commission to not
appropriate the park fund in this manner?


Certiorari
        Certiorari, also called the writ of review, is provided
for by section 27-25-102, MCA, stating in pertinent part:
             "A writ of review may be granted by:
             (2) the supreme court or the district
                        -
             court or any judge thereof, when an
             inferior tribunal, board, or officer
             exercising    judicial   functions   has
             exceeded   the   jurisdiction  of   such
             tribunal, board, or officer and there is
             no appeal or, in the judgment of the
             court, any plain, speedy, and adequate
             remedy." (Emphasis added.)
     We     have     also   extended   the   scope of   certiorari to
"quasi-judicial" actions, State ex. rel. Jacobson v. Board of
County Commissioners (1913), 47 Mont. 531, 134 P. 291.
         Certiorari does not lie in this case because the County
Commission,     in     appropriating    money    was    acting   in   a
legislative, not judicial, capacity.          There is no action more
clearly legislative than that of the appropriation of public
funds.     In State ex. rel. Journal Publishing Co. v. Kenney
(1890), 9 Mont. 389, 24 P. 96, we noted:
            "Appropriation     ...
                                may,    perhaps,   be
            defined to be an authority - -  from the
            legislature, given at the proper time,
            and in legal form, to the proper
            officers, to apply sums of money out of
            that which may be in the treasury, in a
            given year, to specified objects or
            demands against the state."    9 Mont. at
            397, 24 P. at 96.      (Emphasis added. )
We find the discussion of this issue by the Supreme Court of
Iowa, in Welden v. Ray (Iowa 1975) , 229 N.W.2d 706 I 709, to
be enlightening:
            "The    appropriation    of   money     is
            essentially a legislative function under
            our scheme of government.    The classic
            statement of     the doctrine     followed
            throuqhout the country was made in a
                 -                 -
            Mississippi decision, Culbert v. State,
            86 Miss. 769, 775, 39 So. 65, 6 6 7
             "'Under all constitutional governments
             recognizing    three     distinct     and
             independent magistracies, the control of
             the purse strings of government is a     .
             legislative function. Indeed, it is the
             supreme     legislative      prerogative,
             indispensable to the independence and
             integrity of the legislature, and n.ot to
             be surrendered or abridged, save by the
             Constitution itself, without disturbing
             the balance of the system and endangering
             the liberties of the people.    The right
             of the Legislature to control the public
             treasury, to determine the sources from
             which the public revenue shall be derived
             and the objects upon which they shall be
             expended, to dictate the time, the
             manner, and the means, both of their
             collection and disbursement, is firmly
             and inexpungably established in our
             political system    ...I 11


Certiorari does not lie.


Mandamus
      The    writ     of   mandamus    is   provided     for    by    section
27-26-102, MCA:
             "When and by whom issued. (1) It may be
             issued by the supreme court or the
             district court or any judge of the
             district court to any inferior tribunal,
             corporation, board, or person to compel
             the performance of an act which the law
             specially enjoins as a duty resulting
             from an office, trust, or station      "   ...
Mandamus is not appropriate in this case because the action
petitioner     seeks   to   compel     is   not   one   "which       the   law
specially enjoins as a duty."               The County Commission is
enjoined by law to appropriate moneys from the in-lieu fund
to park and recreation purposes, section 76-3-606(2), MCA.
The County Commission - - told, other than in general
                      is not
terms, how each dollar is to be spent.                  That function is
clearly discretionary, and            not an appropriate object for
mandamus.      Martel Const. Inc. v. Bd. of ~xaminers (~ont.
1983), 668 P.2d 222, 40 St.Rep. 1340; Foster v. Bozeman city
Comm'n. (Mont. 1980), 614 P.2d 1072, 37 St. Rep. 1362.
      Petitioner's a.rgument raises the question of whether
land-use plans such as the Gallatin County Outdoor Recreation
and   Open    Space    Plan    set     up   substantive,       enforceable,
guidelines for county action.           Although we recognize that to
       be of any utility at all, such plans must have some force and
       effect, they do not have the force of substantive law.        They
       are meant     to be    general guidelines that     are   compelling
       primarily for their reference value.         We can envision some
       circumstances where such a plan may be so baldly disregarded
       that the courts may be required to act, but this is not such
       a case.     The record reveals that there was substantial reason
       for   the   decision   to   allocate money   to   the Three Forks
       development, and we will not substitute our judgment, nor
       that of the petitioner's, for the judgment of the County
       Commissioners.
             The District Court is affirmed.




       We concur:      f


fi'
 e@*
       /4 5 7 4
             Justice